CORRECTED

                  UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No.96-31262
                              Summary Calendar



UNITED STATES OF AMERICA,
                                                             Plaintiff-Appellee,

                                    versus

TYRONE LAWSON,
                                                          Defendant-Appellant.




                 Appeal from the United States District Court
                    for the Middle District of Louisiana
                                  (96-CR-27)

                               October 22, 1997


Before POLITZ, Chief Judge, STEWART and DENNIS, Circuit Judges.
POLITZ, Chief Judge:*


      Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
      *

should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      Tyrone Lawson appeals his sentence following a jury conviction for

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1).

He contends that: (1) the district court was clearly erroneous in finding that he

played a supervisory role in procuring others to transport cocaine and, based

thereon, added a two-level increase to his offense level; and (2) the district court

did not have sufficient proof to find that he distributed more than five kilograms of

cocaine. Finding neither error of law nor clearly erroneous finding of fact in the

sentencing procedure, we affirm.

                                BACKGROUND

      In 1995 Lawson recruited Chrystyle Jones to transport cocaine from Houston

to Baton Rouge. On one trip Jones asked a friend, Shontay Stansberry, to

accompany her. Thereafter, both women began transporting cocaine for Lawson.

On some of their trips Lawson gave the women money to give to Jonathon Beal,

his designated supplier in Houston. The women would pick up the cocaine in

Houston and deliver it to Lawson in Baton Rouge.

      On one such trip in March of 1996 the women were stopped by law-

enforcement agents who found cocaine after Jones consented to the search of her

car. The women confessed that they were transporting the cocaine for Lawson and

agreed to cooperate with the authorities. Shortly therafter, after Lawson left Jones’

                                         2
apartment in Baton Rouge with the cocaine he was arrested. Lawson was charged

with conspiracy to possess with intent to distribute cocaine, possession with intent

to distribute cocaine, and unlawful use of a communications facility.1 The jury

found Lawson guilty of possession with intent to distribute, returned a verdict of

not guilty of the charge of unlawful use of a communications facility, and

deadlocked on the conspiracy count. After a sentencing hearing, the district court

departed upwards from the sentencing guidelines and sentenced Lawson to prison

for 235 months and imposed a five year term of supervised release. The district

court also ordered the statutory assessment of $50.00. Lawson timely appealed.

                                    ANALYSIS

      Lawson’s contention that the district court was clearly erroneous in finding

that he played a supervisory role in procuring others to transport cocaine for him,

thus warranting a two-level increase in the guideline offense level, is totally devoid

of merit. Jones and Stansberry testified that Lawson paid them to transport cocaine

on his behalf. The women, on numerous occasions, took Lawson’s money to

Houston, made a prearranged payment and pick up of cocaine, and returned the

contraband to Lawson in Baton Rouge, where they received payment for their

courier services. The district court heard this testimony and obviously found the

      1
          21 U.S.C. §§ 846, 841(a)(1), 843(b) and 18 U.S.C. § 2.
                                          3
women credible. Its finding that Lawson was a supervisor as envisioned by the

sentencing guidelines is well founded and, patently, is not clearly erroneous. 2

      Lawson maintains that in sentencing the district court erroneously relied on

the presentence report to determine the quantity of cocaine that he possessed.

Lawson objects to the conclusion reached in the report regarding the quantity of

cocaine because it ostensibly was based solely on the statements of Jones and

Stansberry. We otherwise view the record. The district court had more than

sufficient proof to find that Lawson distributed in excess of five kilograms of

cocaine. Jones and Stansberry delivered 2.79 kilograms of the drug to him on the

day he was arrested. This, coupled with their testimony that they delivered cocaine

to him in kilo quantities on multiple occasions, provided abundant evidence for the

determination that Lawson was involved in the distribution of over five kilograms

of cocaine.

      The sentence imposed by the district court is AFFIRMED.




      2
       United States v. Barreto, 871 F.2d 511 (5th Cir. 1989)
                                         4